Citation Nr: 9932830	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including anxiety.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the knees.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
November 1945, and was a former prisoner of war (POW) from 
September 1944 through April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision, in pertinent 
part, denied the appellant's claims for service connection 
for: (1) hypertension; 
(2) anxiety; and (3) traumatic arthritis of the knees.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal pertaining to all three of these 
issues.  

For the reasons addressed below, the Board concludes that a 
Remand is necessary to allow for an informed decision on the 
appellant's claims for entitlement to service connection for 
an acquired psychiatric disorder, including anxiety, and for 
traumatic arthritis of the knees.  Accordingly, these two 
issues will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The record does not show competent objective evidence 
that hypertension was present in service or manifested during 
the first post service year.  The veteran's discharge 
examination, dated November 1945, noted that his blood 
pressure was 130/80.

2.  The post service medical evidence of record indicated 
that the veteran began receiving treatment for hypertension 
in 1984, 39 years after his discharge from the service.

3.  There is no medical opinion or other competent evidence 
showing a relationship between the veteran's current 
hypertension and his active military service.

4.  The veteran has not presented a plausible claim for 
service connection for hypertension.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for hypertension, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. §§ 101(16), 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) by: (1) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (2) evidence showing post-service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology. See 38 C.F.R. § 3.303(b); Savage 
v. Gobber, 10 Vet. App. 488, 495-97 (1997).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption 
period, and (ii) present manifestations of the same chronic 
disease. Ibid.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). 

Arteriosclerosis and cardiovascular-renal disease, including 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of at 
least 10 percent within the first year following active duty 
service. 38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999). 

Beriberi (including beriberi heart disease), chronic 
dysentery, helminthiasis, malnutrition, and pellagra are 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent at any time 
following active service if the veteran is a former prisoner 
of war (POW), and was interned or detained for not less than 
30 days. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(c) (1999).  For purposes of 
presumptive POW diseases, "the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity." 38 
C.F.R. 
§ 3.309(c) (1999).

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  The veteran served on active 
duty in the United States Army from February 1943 to November 
1945, and was a POW of the German Government from September 
24, 1944 through April 29, 1945.  The report of the veteran's 
induction examination, dated December 1942, noted essentially 
normal findings throughout.  A review of the veteran's 
service medical records revealed treatment for a variety of 
conditions.  A treatment report, dated August 1945, noted 
that the veteran's blood pressure was 124/60.  The veteran's 
discharge examination, dated November 1945, noted that his 
blood pressure was 130/80.

In July 1948, a VA general physical examination was 
conducted.  The report of this examination noted that the 
veteran's blood pressure was 128/80.  The report of a 
subsequent VA examination, dated October 1951, noted that the 
veteran's blood pressure was 114/70.

In August 1985, a VA POW examination was conducted.  The 
report of this examination noted that the veteran had been 
receiving treatment for hypertension for the past year.  An 
electrocardiogram was performed and revealed a normal sinus 
rhythm and a first degree AV block.  The report noted that 
the veteran's blood pressure was 154/90.

In July 1997, a VA examination for hypertension was 
conducted.  The report of this examination noted the 
veteran's history of a tortuous aorta since 1984.  The report 
listed the veteran's blood pressure as 183/83, and indicated 
that it was being held in fairly good control with 
medication.  The VA examiner commented that "this man has 
had some symptoms of shortness of breath and some anxiety 
which may be the origin for years.  It is very difficult to 
tell, but at least he does have the hypertension, and this 
probably has a lot to do with his present symptoms."

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In this case, the appellant contends that he currently has 
hypertension as a result of his active duty service.  
Specifically, he attributes this condition to the time he 
spent as a POW of the German Government from September 24, 
1944 through April 29, 1945.  The determinative issues 
presented by the claim are: (1) whether the veteran had 
hypertension during service, or within the first post service 
year; (2) whether he has a current disability; and, if so, 
(3) whether the current disability is etiologically related 
to hypertension incurred or aggravated during service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. at 506; 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that he incurred hypertension during service, or within 
the first post service year.  A review of the veteran's 
service medical records revealed no treatment for 
hypertension during service or within the first post service 
year.  38 C.F.R. § 4.104 Diagnostic Code 7101 provides the 
rating criteria for hypertension.  Note 1 under that 
diagnostic code gives guidance as to what constitutes 
hypertension and states that "[h]ypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm."  The veteran's 
service medical records failed to reveal a single reading 
exceeding these guidelines.  The veteran's discharge 
examination, dated November 1945, noted that his blood 
pressure was 130/80.  A post service VA general physical 
examination, dated April 1948, listed the veteran's blood 
pressure as 128/80.  A subsequent VA examination, dated 
October 1951, noted that his blood pressure was 114/70.  
Accordingly, the Board concludes that the evidence of record 
does not show hypertension during service or within the first 
post service year.

A review of the record also fails to show any nexus between 
the veteran's current hypertension and his active duty 
service.  The medical evidence of record indicates that the 
veteran first started receiving treatment for hypertension in 
1984, over 39 years after the veteran's discharge from the 
service.  There is no indication in the medical evidence of 
record that this condition developed during the veteran's 
active duty service, or within the first post service year. 

Inasmuch as the record does not contain competent medical 
evidence of a link between the veteran's hypertension and his 
period of active service, or a diagnosis of ischemic heart 
disease, the veteran's claim for service connection must be 
denied as not well grounded. The veteran is not entitled to 
the benefit of the doubt in resolution of his claim under 38 
U.S.C.A. § 5107(b), because the evidence is not in relative 
equipoise.

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put VA on notice of the existence of any specific, 
particular piece of available evidence that could make his 
claim well grounded.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded, they must be denied. See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for hypertension is denied.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for an acquired psychiatric disorder, 
including anxiety, and for traumatic arthritis of the knees.

A review of the veteran's claims file reveals that he has 
previously been denied service connection for both of these 
conditions.  In June 1993, the Board issued a decision that 
denied entitlement to service connection for an acquired 
psychiatric disorder.  In February 1989, the RO issued a 
rating decision which confirmed and continued a prior denial 
of service connection for traumatic arthritis of the knees.  
The veteran did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for right ear hearing loss.  

The RO has treated these two issues as claims for service 
connection.  The fact that the RO may have determined that 
new and material evidence was presented, and reopened the 
claims on that basis, is not binding on the Board.  Barnett 
v. Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. Court of 
Appeals for the Federal Circuit (Federal Court) held that the 
U. S. Court of Appeals for Veterans Claims correctly 
construed 38 U.S.C. §§ 5108 and 7104 in holding that the 
Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)).

The Board notes that the RO did not provide the veteran with 
laws and regulations concerning finality of rating decisions, 
the requirement to submit new and material evidence to reopen 
a claim and what constitutes such evidence, and did not 
indicate whether his claims have been reopened or decided on 
the basis of the failure to present new and material evidence 
which would warrant reopening that claim.  This is not 
permissible. See Barnett v. Brown, 8 Vet. App. 1 (1995), cf. 
Curry v. Brown, 7 Vet. App. 59, 66 (1994) (When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice and whether the 
claimant was prejudiced.).  Accordingly, the RO should 
reconsider the issues of service connection for an acquired 
psychiatric disorder, including anxiety, and service 
connection for traumatic arthritis of the knees, and 
determine if the veteran has submitted new and material 
evidence to reopen these claims. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should determine if the 
veteran has submitted new and material 
evidence to reopen his claims for service 
connection for: (1) an acquired 
psychiatric disorder, including anxiety, 
and 
(2) traumatic arthritis of the knees.  
This determination should be made in 
accordance with the provisions of Hodge 
v. West, 155 F.3d 1356 (1998) and 
38 C.F.R. § 3.156(a) (1999).  In the 
event that the RO should determine that 
new and material evidence has been 
submitted such that a claim is reopened, 
it must then determine whether that 
reopened claim is well grounded and, only 
if it is, proceed to a determination on 
the merits.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  If any determination is 
unfavorable to the veteran, the RO should 
provide both the veteran and his 
representative with a supplemental 
statement of the case covering all the 
pertinent evidence, law and regulatory 
criteria, including the legal provisions 
as to the requirement to submit new and 
material evidence to reopen a finally 
denied claim. See 38 U.S.C.A. § 5108 
(West 1991) and 38 C.F.R. § 3.156(a) 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







